DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 1/12/2022.  Claims 1, 3-10, 21, 23-30, and 33-34 are pending in the case.  Claims 1 and 21 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4, 9, 21-24, 29, and 33-34   are rejected under 35 U.S.C. § 103 as being unpatentable over Dandekar (US 8660912) in view of (NPL, 5 lessons you can learn from Amazon’s recommendation engine, by Altitude Labs, July 1, 2017, hereinafter Amazon).

As to independent claim 1, Dandekar teaches a split-screen display method (Fig. 5), implemented by a terminal, wherein the split-screen display method comprises: 

obtaining intelligent prompt information related to the commodity (“Selecting the explore similar items control 420 can cause a computer system, such as the electronic catalog system 100, to provide an interface for exploring similar items” Col. 8 lines 30-32); and
displaying a second interface on the first display (“similarity explorer display 600 is shown in Fig. 6…..,.. in certain embodiments, the similarity explorer display 600 is displayed concurrently with the item detail display 400.  In addition, in various embodiments, the similarity explorer display 600 may be instead implemented as a widget or the like on the item detail display 400.” Col. 10 lines 4-14, Col. 8 lines 45-53), wherein the second interface comprises a first display area and a second display area, wherein the first display area comprises detailed information corresponding to the intelligent prompt information related to the commodity, and wherein the second display area comprises related information corresponding to the first interface and the commodity information (similarity explorer display 600 include item detail area 540 (i.e. second area) and a first area displays attribute values 534 and  three similar items 650 having item details 652). 
Dandekar teaches that the similarity explorer display 600 may be reached by selection of one or more attribute values 534 in the display 500 of FIG. 5. Dandekar 
 Amazon teaches obtaining similar items and providing compare to similar items interface automatically (“compare to similar items section, Amazon list out a few products in the same product category, and facilitates a specs comparison” page 7).  
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dandekar to comprise wherein the first display area comprises detailed information corresponding to the intelligent prompt information related to the commodity.  One would have been motivated to make such a combination to make online shoppers “shopping experience smoother and don’t give them an excuse to leave your site by providing useful information that facilitates a purchase decision” (Amazon, page 7 compare to similar items Learning point 3)

As to dependent claim 3, Dandekar teaches the split-screen display method of claim 1, Dandekar further discloses wherein after obtaining the intelligent prompt information and before displaying the detailed information, the split-screen display method further comprises receiving a first operation from a user to display the detailed information in the partial display area of the first display (“Selecting the explore similar items control 420 can cause a computer system, such as the electronic catalog system 100, to provide an interface for exploring similar items” Col. 8 lines 30-32, “similarity 
 
As to dependent claim 4, Dandekar teaches the split-screen display method of claim 3, Dandekar further discloses the method comprising displaying the second interface on the first display in response to the first operation (“Selecting the explore similar items control 420 can cause a computer system, such as the electronic catalog system 100, to provide an interface for exploring similar items” Col. 8 lines 30-32).

As to dependent claim 9, Dandekar teaches the split-screen display method of claim 3, Dandekar further discloses the method comprising receiving the first operation from the user on the first interface when the first interface comprises the intelligent prompt (“Selecting the explore similar items control 420 can cause a computer system, such as the electronic catalog system 100, to provide an interface for exploring similar items” Col. 8 lines 30-32).

As to dependent claim 33, Dandekar discloses the split-screen display method of claim 1, Dandekar further discloses wherein the intelligent prompt information is obtained in response to browsing the commodity in a shopping application on the terminal, wherein the intelligent prompt information includes detailed prompt information about the commodity (Fig. 1, electronic catalog system 100, “the term "item" is used 

Claims 21-24, 29, and 34 reflect a terminal embodying the limitations of claims 1-4, 9, and 33 therefore the claims are rejected under similar rationale. 



Claims 5 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Dandekar in view of Amazon, and Zhang (US 2017/0344253 A1).

As to dependent claim 5, Dandekar teaches the split-screen display method of claim 1, Dandekar does not appear to expressly teach wherein before obtaining the intelligent prompt information, the split-screen display method further comprises receiving a second operation from a user to display the second interface on the first display when the intelligent prompt information is obtained. 
Zhang teaches wherein before obtaining the intelligent prompt information, the split-screen display method further comprises receiving a second operation from a user to display the second interface on the first display when the intelligent prompt information is obtained (“A terminal may determine whether to display the event notification message on the notification bar according to a user setting.  Setting the event notification message not to be displayed on the notification bar may mean that a user will check the event notification message later, which may mean that the user does not want the split-screen display at the present time” paragraph 0091).


Claim 25 reflects a terminal embodying the limitations of claim 5, therefore the claim is rejected under similar rationale. 


Claims 6-8 and 26-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Dandekar in view of Amazon, and Lee et al. (US 2018/0048885 A1, hereinafter Lee).

As to dependent claim 6, Dandekar taches the split-screen display method of claim 1, Dandekar does not appear wherein after displaying the second interface on the first display, the split-screen display method further comprises: 
receiving a third operation from a user on the second interface to adjust a size of the first display area or the second display area; and 
displaying a third interface in response to the third operation, wherein the third interface comprises an adjusted first display area or an adjusted second display area. 

receiving a third operation from a user on the second interface to adjust a size of the first display area or the second display area (“A boundary line 1450 is displayed at the boundary between the main screen 750 and the sub-screen 770.  If a command for moving the boundary line 1450 to the right side after the boundary line 1450 is selected for a predetermined time is received,” paragraph 0249); and 
displaying a third interface in response to the third operation, wherein the third interface comprises an adjusted first display area or an adjusted second display area (“the controller 180 can increase the size of the main screen 750 and decrease the size of the sub-screen 770” paragraph 0249). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dandekar to comprise wherein after displaying the second interface on the first display, the split-screen display method further comprises: receiving a third operation from a user on the second interface to adjust a size of the first display area or the second display area.  One would have been motivated to make such a combination to allow a user interaction with the interface so that user experience can be improved.

As to dependent claim 7, Dandekar teaches the split-screen display method of claim 6, Dandekar does not appear to expressly teach wherein the second interface further comprises an area division line, wherein the split-screen display method further comprises receiving the third operation from the user on the area division line, and 
Lee teaches wherein the second interface further comprises an area division line, wherein the split-screen display method further comprises receiving the third operation from the user on the area division line, and wherein the third interface comprises the adjusted first display area and the adjusted second display area (“A boundary line 1450 is displayed at the boundary between the main screen 750 and the sub-screen 770.  If a command for moving the boundary line 1450 to the right side after the boundary line 1450 is selected for a predetermined time is received, the controller 180 can increase the size of the main screen 750 and decrease the size of the sub-screen 770” paragraph 0249, Fig. 14A-14B).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dandekar to comprise wherein the second interface further comprises an area division line, wherein the split-screen display method further comprises receiving the third operation from the user on the area division line, and wherein the third interface comprises the adjusted first display area and the adjusted second display area.  One would have been motivated to make such a combination to allow a user interaction with the interface so that user experience can be improved.

As to dependent claim 8, Dandekar teaches the split-screen display method of claim 1, Dandekar does not appear to expressly teach wherein after displaying the second interface on the first display, the split-screen display method further comprises: 

displaying a fourth interface on the first display in response to the fourth operation. 
Lee teaches wherein after displaying the second interface on the first display, the split-screen display method further comprises: 
receiving a fourth operation from a user (Fig. 14B, flicking input on image 1410 displayed on the sub-screen 770 is received, paragraph 0252); and 
displaying a fourth interface on the first display in response to the fourth operation (“the controller 180 can display the second image 1430 on the entire screen of the display unit 151” paragraph 0252)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dandekar to comprise wherein after displaying the second interface on the first display, the split-screen display method further comprises: receiving a fourth operation from a user; and displaying a fourth interface on the first display in response to the fourth operation. One would have been motivated to make such a combination to allow a user interaction with the interface so that user experience can be improved.

Claims 26-28 reflect a terminal embodying the limitations of claims 6-8, therefore the claims are rejected under similar rationale. 

Claims 10 and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over Dandekar in view of Amazon, and Tao (US 2020/0042171 A1, which claims foreign application priority date, January 24, 2017).

As to dependent claim 10, Dandekar further teaches the method of claims 3. Dandekar does not appear to expressly teach wherein after obtaining the intelligent prompt information and before receiving the first operation, the split-screen display method further comprises: 
receiving a fifth operation of the user; 
displaying a fifth interface comprising the intelligent prompt information in response to the fifth operation; and 
receiving the first operation from the user on the fifth interface.
Tao teaches receiving a fifth operation of the user (“When the drop-down bar is dropped down by the user” paragraph 0038); 
displaying a fifth interface comprising the intelligent prompt information in response to the fifth operation (“The status field may be, for example, a drop-down 
bar commonly used in a mobile phone.  When the drop-down bar is dropped down by the user so as to operate the screen-split starting operation region of the 
display field to trigger the screen-split display function” paragraph 0038); and 
receiving the first operation from the user on the fifth interface (“After the screen-split starting operation region has been started, the display information about the first application and the message received by the second application may be displayed in a screen-split manner” paragraph 0039).


Claim 30 reflects a terminal embodying the limitations of claim 10, therefore the claim is rejected under similar rationale. 


Response to Arguments
Applicant’s prior art arguments have been considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171